Citation Nr: 0603065	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 through May 
1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in May 2002, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in November 
2002, a transcript of which is on record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran currently experiences bilateral hearing loss.

3.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, and is not the 
result of any incident of the veteran's period of active 
military service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral 
hearing loss disorder is causally related to his active 
service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is denied.  38 U.S.C.A. § 1110 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a April 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2002 Statement of the 
Case (SOC), a January 2005 Remand, and an August 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC and SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, plus lay statements from the 
veteran.  The veteran indicated during his November 2002 
Travel Board hearing that post service employment medical 
records would include an opinion regarding his hearing loss.  
The Board granted additional time for the veteran to provide 
information on those records, but the veteran has not 
submitted them or informed the VA of their whereabouts.  
Consequently, the Board concludes that the duty to assist has 
been satisfied to the extent possible given the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ('The duty to assist is not a 'one-way street.' If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.').  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

Service personnel records indicate the veteran served as a 
medical specialist and was trained as a medical corpsman.  
Service medical records are negative for hearing loss.  At 
discharge, records of the veteran's audiology examination 
indicate the following:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
5
5
\
0
\
LEFT
5
0
5
\
5
\

The report from this examination states the veteran's hearing 
was normal and the veteran's contemporaneous report of 
medical history indicates normal hearing as well.  An 
examination report from December 1968 indicates the veteran's 
hearing was clear.

On his March 2002 claim, the veteran noted that he was 
exposed to artillery fire in Vietnam and was found during a 
recent medical examination to have traumatic hearing 
impairment.  He further explained that, while taking an 
employment test with a municipal government, he found out 
that he has "hearing impairment due to trauma caused by 105 
and 155 howitzers probably during the Vietnam War."

A hearing test from September 2001 indicates the following:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
15
15
25
60
25
LEFT
10
10
20
60
60
45

No further information regarding speech recognition scores or 
diagnoses was given.  Further, there was no opinion about 
causation.

In a letter received April 2002, the veteran stated that his 
wife has said for years that he can't hear.  He then 
reiterated his opinion about traumatic hearing loss being 
suffered in Vietnam, adding that he was assigned to a 
battalion that provided artillery support along a road.  He 
then stated that he was present during the Tet Offensive and 
was attacked by the Viet Cong in bases which were overrun.  
He reported that his unit fired howitzers all night long.

In his June 2002 Notice of Disagreement, the veteran again 
indicated exposure to artillery noise during service.  He 
added that his hearing loss came on gradually.  A statement 
attached to his September 2002 VA form 9 repeated some of the 
same argument referenced above.  He added that he did not 
wear earplugs when exposed to artillery noise during service.  
With respect to his current condition, the veteran stated 
that he can hear most conversations, but cannot hear low 
voices.  He also mentioned hearing noise in his ears, mostly 
under quiet conditions.  The veteran indicated that he has 
not been exposed to occupational noise since service.  In 
summary, he reiterated his claim that his hearing loss was 
caused by in service noise exposure.  He said his symptoms 
may have been latent for many years.

At a VA Travel Board hearing before the undersigned in 
November 2002, the veteran again restated his contentions 
about the etiology of his hearing loss.  He further stated 
that his wife noticed decreased hearing around 10 years ago.  
He added that he got an opinion, during the previously 
discussed occupational examination, which linked his 
condition to service.  This occurred in approximately 1972.  
He then stated plane noise exposure occurred during service 
as well.

In January 2005, the veteran was accorded a VA medical 
examination for hearing loss.  The claims file was reviewed, 
and on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
AVG
RIGHT
5
15
15
25
55
28
LEFT
10
10
20
65
65
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 76 in the left ear.

In addition, the examiner noted a chief complaint of the 
veteran's difficulty in understanding speech at low volumes.  
Problem was first notice by veteran approximately 10 years 
prior to his examination.  It was reported that background 
noise presents problems for the veteran.  Additionally, very 
low level tinnitus was reported; described as buzzing or 
hissing and heard primarily at night or in quiet situations.

Tympanograms were within normal limits and acoustic reflexes 
were present, without decay.  Normal hearing was diagnosed 
through 3000 hertz, with moderate notch shaped sensorineural 
hearing loss at higher frequencies in the right ear.  The 
left ear was normal through 2000 hertz, with moderately 
severe notch shaped sensorineural hearing loss at higher 
frequencies.  Stenger test was negative at 3000 hertz in the 
left ear and speech recognition scores were in "good 
agreement" with puretone findings.  Word recognition was 
excellent in the right ear and fair in the left ear.  After a 
review of all this medical evidence, and in consideration of 
the veteran's accounts of in service exposure to artillery 
fire, the examiner noted the normal hearing that was 
indicated by the veteran's separation examination and opined 
that the veteran's hearing loss was not caused by or the 
result of military service.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disorder of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The determination of whether the veteran has a hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the instant case, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for bilateral hearing loss.  

The evidence clearly establishes that the veteran currently 
suffers from hearing loss disability in both ears.  See 
38 C.F.R. § 3.385 (2005).  However, service medical records 
are negative for evidence of hearing loss.  

Furthermore, there is no competent medical evidence linking 
the veteran's current hearing loss to military service.  The 
veteran contends that he was exposed to significant noise 
from artillery and airplanes during service, and that this 
exposure caused his current hearing loss.  Here, nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board acknowledges the veteran's training as an 
Army Corpsman.  The Board cannot, however, accept a finding 
solely rendered by the veteran, who is not a physician or 
other individual with equivalent medical training, as to a 
diagnosis of hearing loss, or as to any opinion that this 
hearing loss is related to service.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the same reasons, the Board discounts the weight of the 
veteran's theory that his hearing loss was somehow "latent", 
only surfacing 10 years ago.  Id.  The Board finds the 
veteran's account of a 25 year time span between service and 
the onset of the veteran's first perception of symptoms to be 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

Regardless, a VA examination was conducted for the purpose of 
determining whether the veteran's current hearing loss was 
related to his active service.  Following a review of the 
claims file, including discussions of noise exposure, in-
service audiogram findings, the ultimate conclusion was that 
the veteran's current hearing loss was not related to the 
veteran's active service.  There is no opinion to the 
contrary contained in the record.

In summary, the competent medical evidence of record does not 
support a finding of hearing loss disability in either ear 
during the veteran's active military service, or within the 
year following discharge from service.  Moreover, there is no 
evidence linking the veteran's current bilateral hearing 
disability with his active military service.  Accordingly, 
the veteran's claim for service connection for bilateral 
hearing loss is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


